DETAILED ACTION
This Action is responsive to the communication filed on 09/27/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10, 11, 12, 16, 17, and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 claims that the CoO-ATO layer is CoO-ATO sol-gel. However, Claim 10, which depends from Claim 7, recites the limitation “CoO-ATO layer” in line 1. It is unclear whether or not the “CoO-ATO layer” in Claim 10 is a different CoO-ATO layer that exists along with CoO-ATO sol-gel claimed in Claim 7 or is the “CoO-ATO layer” in Claim 10 CoO-ATO sol-gel as recited in Claim 7. 
For purposes of compact prosecution, the “CoO-ATO layer” claimed in Claim 10 will be interpreted as the CoO-ATO sol-gel claimed in Claim 7.
Claim 7 claims that the CoO-ATO layer is CoO-ATO sol-gel. However, Claim 11, which depends from Claim 7, recites the limitation “CoO-ATO layer” in line 1. It is unclear whether or not the “CoO-ATO layer” in Claim 11 is a different CoO-ATO layer that exists along with the CoO-ATO sol-gel claimed in Claim 7 or is the “CoO-ATO layer” in Claim 11 the CoO-ATO sol-gel as recited in Claim 7. 
For purposes of compact prosecution, the “CoO-ATO layer” claimed in Claim 11 will be interpreted as the CoO-ATO sol-gel claimed in Claim 7.

Claim 7 claims that the CoO-ATO layer is CoO-ATO sol-gel. However, Claim 12, which depends from Claim 7, recites the limitation “CoO-ATO layer” in lines 5 and 7. It is unclear whether or not the “CoO-ATO layer” in Claim 12 is a different CoO-ATO layer that exists along with the CoO-ATO sol-gel claimed in Claim 7 or is the “CoO-ATO layer” in Claim 12 the CoO-ATO sol-gel as recited in Claim 7. 
For purposes of compact prosecution, the “CoO-ATO layer” claimed in Claim 12 will be interpreted as the CoO-ATO sol-gel claimed in Claim 7.

Claim 7 claims that the CoO-ATO layer is CoO-ATO sol-gel. However, Claim 16, which depends indirectly from Claim 7, recites the limitation “CoO-ATO layer” in line 1. It is unclear whether or not the “CoO-ATO layer” in Claim 16 is a different CoO-ATO layer that exists along with the CoO-ATO sol-gel claimed in Claim 7 or is the “CoO-ATO layer” in Claim 16 the CoO-ATO sol-gel as recited in Claim 7. 
For purposes of compact prosecution, the “CoO-ATO layer” claimed in Claim 16 will be interpreted as the CoO-ATO sol-gel claimed in Claim 7.

Claim 7 claims that the CoO-ATO layer is CoO-ATO sol-gel. However, Claim 17, which depends indirectly from Claim 7, recites the limitation “CoO-ATO layer” in line 1. It is unclear whether or not the “CoO-ATO layer” in Claim 17 is a different CoO-ATO layer that exists along with the CoO-ATO sol-gel claimed in Claim 7 or is the “CoO-ATO layer” in Claim 17 the CoO-ATO sol-gel as recited in Claim 7. 
For purposes of compact prosecution, the “CoO-ATO layer” claimed in Claim 17 will be interpreted as the CoO-ATO sol-gel claimed in Claim 7.
Claims 14 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention due the claims’ dependency on Claim 12. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-18 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 12 recites the limitation: “the CoO-ATO sol-gel comprises a ratio of cobalt (III) oxide (Co2O3) to tin dioxide (SnO2) of 0.0011:1.” Claim 14, which depends from Claim 12, also recites the limitation: “the CoO-ATO sol-gel comprises a ratio of cobalt (III) oxide (Co2O3) to tin dioxide (SnO2) of 0.0011:1.” Therefore, Claim 14 fails to further limit the subject matter of the claim from which it depends.


Claim 12 recites the limitation: “the CoO-ATO sol-gel comprises a ratio of antimony oxide (Sb2O3) to tin dioxide of 10:90.” Claim 15, which depends from Claim 12, also recites the limitation: “the CoO-ATO sol-gel comprises a ratio of antimony oxide (Sb2O3) to tin dioxide of 10:90.” Therefore, Claim 15 fails to further limit the subject matter of the claim from which it depends.

Claim 12 recites the limitation: “the CoO-ATO layer comprises a thin film having a thickness in a range of 100 nm to 500 nm.” Claim 16, which depends from Claim 12, also recites the limitation: “the CoO-ATO layer comprises a thin film having a thickness in a range of 100 nm to 500 nm.” Therefore, Claim 16 fails to further limit the subject matter of the claim from which it depends.

Claim 12 recites the limitation: “the CoO-ATO layer comprises nanofiber membranes having a thickness in a range of 10 nm to 200 nm.” Claim 17, which depends from Claim 12, also recites the limitation: “the CoO-ATO layer comprises nanofiber membranes having a thickness in a range of 10 nm to 200 nm.” Therefore, Claim 17 fails to further limit the subject matter of the claim from which it depends.

Claim 12 recites the limitations: “the CoO-ATO sol-gel comprises a ratio of cobalt (III) oxide (Co2O3) to tin dioxide (SnO2) of 0.0011:1, wherein the CoO-ATO sol-gel comprises a ratio of antimony oxide (Sb2O3) to tin dioxide of 10:90, wherein the CoO-ATO layer comprises a thin film having a thickness in a range of 100 nm to 500 nm, and wherein the CoO-ATO layer comprises nanofiber membranes having a thickness in a range of 10 nm to 200 nm.” Claim 18, which depends from Claim 12, also recites the limitations: “the CoO-ATO sol-gel comprises a ratio of cobalt (III) oxide (Co2O3) to tin dioxide (SnO2) of 0.0011:1, wherein the CoO-ATO sol-gel comprises a ratio of antimony oxide (Sb2O3) to tin dioxide of 10:90, wherein the CoO-ATO layer comprises a thin film having a thickness in a range of 100 nm to 500 nm, and wherein the CoO-ATO layer comprises nanofiber membranes having a thickness in a range of 10 nm to 200 nm.” Therefore, Claim 18 fails to further limit the subject matter of the claim from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Initially, and regarding Claims 1, 7, and 13, note that a “product-by-process” claim is directed to the product per se, no matter how actually made. See In re Thorpe, 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which makes it clear that it is the final product per se which must be determined in a “product-by-process” claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product-by-process” claims or not. As stated in Thorpe,
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935).

Note that the applicants have the burden of proof in such cases, as the above case law makes clear.

Claims 1-3, 7-9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richard (“Thermal Infrared Reflective Metal Oxide Sol-Gel Coatings for Carbon Fiber Reinforced Composite Structures”).

Regarding claim 1, Richard discloses optoelectronic device, comprising:
a carbon/silicon substrate comprising a silicon substrate having carbon thereon (pg 9, pg 12, pg 53, pg 55); and
a cobalt-oxide antimony tin oxide (CoO-ATO) layer on the carbon/silicon substrate (pg 9, pg 12, pg 53, pg 55).
Examiner Note: it is noted that Richard shows all aspects of the optoelectronic device according to the claimed invention and the method step of a cobalt-oxide antimony tin oxide (CoO-ATO) layer deposited on the carbon/silicon substrate and the method step of a silicon substrate having carbon sputtered thereon is intermediate step that does not affect the structure of the final device. 

Regarding claim 2, Richard teaches that the CoO-ATO layer comprises a ratio of cobalt (III) oxide (Co2O3) to tin dioxide (SnO2) of 0.0011:1 (pg 58).

Regarding claim 3, Richard teaches that the CoO-ATO layer comprises a ratio of antimony oxide (Sb2O3) to tin dioxide of 10:90 (pg 58).

Regarding claim 7, Richard teaches the CoO-ATO layer is a CoO-ATO sol-gel on the carbon silicon substrate (pg 53, pg 58).
Examiner Note: it is noted that Richard shows all aspects of the optoelectronic device according to the claimed invention and the method step of depositing by spin coating a CoO-ATO sol-gel onto the carbon-sputtered silicon substrate are intermediate steps that do not affect the structure of the final device. 
Regarding claim 8, Richard teaches that the CoO-ATO sol-gel comprises a ratio of cobalt (III) oxide (Co2O3) to tin dioxide (SnO2) of 0.0011:1 (pg 58).

Regarding claim 9, Richard teaches that the CoO-ATO sol-gel comprises a ratio of antimony oxide (Sb2O3) to tin dioxide of 10:90 (pg 58).

Regarding claim 13, Richard teaches that the CoO-ATO layer is a CoO-ATO sol-gel.
Examiner Note: it is noted that Richard shows all aspects of the optoelectronic device according to the claimed invention and the method step of forming by electrospinning a CoO-ATO sol-gel onto a collector plate is intermediate step that does not affect the structure of the final device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Richard (“Thermal Infrared Reflective Metal Oxide Sol-Gel Coatings for Carbon Fiber Reinforced Composite Structures”).

Regarding claim 4, although Richard shows substantial features of the claimed invention, Richard fails to expressly teach that the CoO-ATO layer comprises a thin film having a thickness in a range of 100 nm to 500 nm. 
Richard does, on the other hand, teach that the CoA-ATO layer is a thin film (pg 10-pg 11, pg 63, pg 88, pg 92). However, differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the thin film having a thickness in a range of 100 nm to 500 nm, it would have been obvious to one of ordinary skill in the art to modify the thickness of the thin film of Richard to have a range of 100 nm to 500 nm through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 10, although Richard shows substantial features of the claimed invention, Richard fails to expressly teach that the CoO-ATO layer comprises a thin film having a thickness in a range of 100 nm to 500 nm. 
Richard does, on the other hand, teach that the CoA-ATO layer is a thin film (pg 10-pg 11, pg 63, pg 88, pg 92). However, differences in thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the thin film having a thickness in a range of 100 nm to 500 nm, it would have been obvious to one of ordinary skill in the art to modify the thickness of the thin film of Richard to have a range of 100 nm to 500 nm through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 5-6, 11-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Richard (“Thermal Infrared Reflective Metal Oxide Sol-Gel Coatings for Carbon Fiber Reinforced Composite Structures”), in view of Subramanyan (“Fabrication and Comparison of Electrospun Cobalt Oxide-Animony Doped Tin Oxide (CoO-ATO) Nanofibers made with PS: D-limonene and PS: Toluene”).

Regarding claim 5, Richard teaches that the CoA-ATO comprises carbon fiber membranes (pg viii, pg 9, pg 10). 
Although Richard shows substantial features of the claimed invention, Richard fails to expressly teach that the CoO-ATO layer comprises nanofiber membranes having a thickness in a range of 10 nm to 200 nm. Subramanyam, on the other hand, teaches that CoO-ATO layer comprises nanofiber membranes having a thickness in a range of 10 nm to 200 nm (pg 35). However, differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the CoO-ATO layer comprising nanofiber membranes having a thickness in a range of 10 nm to 200 nm, it would have been obvious to one of ordinary skill in the art to modify the thickness of the carbon fiber membranes of Richard to have a range of 10 nm to 200 nm through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 6, Richard teaches that the CoO-ATO layer comprises a ratio of cobalt (III) oxide (Co2O3) to tin dioxide (SnO2) of 0.0011:1 (pg 58), wherein the CoO-ATO layer comprises a ratio of antimony oxide (Sb2O3) to tin dioxide of 10:90 (pg 58).
Although Richard shows substantial features of the claimed invention, Richard fails to expressly teach that the CoO-ATO layer comprises a thin film having a thickness in a range of 100 nm to 500 nm, and that the CoO-ATO layer comprises nanofiber membranes having a thickness in a range of 10 nm to 200 nm. 
Richard does, on the other hand, teach that the CoA-ATO layer is a thin film (pg 10-pg 11, pg 63, pg 88, pg 92). However, differences in thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the thin film having a thickness in a range of 100 nm to 500 nm, it would have been obvious to one of ordinary skill in the art to modify the thickness of the thin film of Richard to have a range of 100 nm to 500 nm through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding the CoO-ATO layer comprising nanofiber membranes having a thickness in a range of 10 nm to 200, Subramanyam, on the other hand, teaches that the CoO-ATO layer comprises nanofiber membranes having a thickness in a range of 10 nm to 200 nm (pg 35). However, differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the CoO-ATO layer comprising nanofiber membranes having a thickness in a range of 10 nm to 200 nm, it would have been obvious to one of ordinary skill in the art to modify the thickness of the carbon fiber membranes of Richard to have a range of 10 nm to 200 nm through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 11, Richard teaches that the CoA-ATO comprises carbon fiber membranes (pg viii, pg 9, pg 10). 
Although Richard shows substantial features of the claimed invention, Richard fails to expressly teach that the CoO-ATO layer comprises nanofiber membranes having a thickness in a range of 10 nm to 200 nm. Subramanyam, on the other hand, teaches that CoO-ATO layer comprises nanofiber membranes having a thickness in a range of 10 nm to 200 nm (pg 35). However, differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the CoO-ATO layer comprising nanofiber membranes having a thickness in a range of 10 nm to 200 nm, it would have been obvious to one of ordinary skill in the art to modify the thickness of the carbon fiber membranes of Richard to have a range of 10 nm to 200 nm through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 12, Richard teaches that the CoO-ATO sol-gel comprises a ratio of cobalt (III) oxide (Co2O3) to tin dioxide (SnO2) of 0.0011:1 (pg 58), wherein the CoO-ATO sol-gel comprises a ratio of antimony oxide (Sb2O3) to tin dioxide of 10:90 (pg 58).
Although Richard shows substantial features of the claimed invention, Richard fails to expressly teach that the CoO-ATO layer comprises a thin film having a thickness in a range of 100 nm to 500 nm, and that the CoO-ATO layer comprises nanofiber membranes having a thickness in a range of 10 nm to 200 nm. 
Richard does, on the other hand, teach that the CoA-ATO layer is a thin film (pg 10-pg 11, pg 63, pg 88, pg 92). However, differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the thin film having a thickness in a range of 100 nm to 500 nm, it would have been obvious to one of ordinary skill in the art to modify the thickness of the thin film of Richard to have a range of 100 nm to 500 nm through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding the CoO-ATO layer comprising nanofiber membranes having a thickness in a range of 10 nm to 200, Subramanyam, on the other hand, teaches that CoO-ATO layer comprises nanofiber membranes having a thickness in a range of 10 nm to 200 nm (pg 35). However, differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the CoO-ATO layer comprising nanofiber membranes having a thickness in a range of 10 nm to 200 nm, it would have been obvious to one of ordinary skill in the art to modify the thickness of the carbon fiber membranes of Richard to have a range of 10 nm to 200 nm through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 14, Richard teaches that the CoO-ATO sol-gel comprises a ratio of cobalt (IIT) oxide (Co2O3) to tin dioxide (SnO2) of 0.0011:1 (pg 58).

Regarding claim 15, Richard teaches that the CoO-ATO sol-gel comprises a ratio of antimony oxide (Sb203) to tin dioxide of 10:90 (pg 58).

Regarding claim 16, although Richard shows substantial features of the claimed invention, Richard fails to expressly teach that the CoO-ATO layer comprises a thin film having a thickness in a range of 100 nm to 500 nm.
Richard does, on the other hand, teach that the CoA-ATO layer is a thin film (pg 10-pg 11, pg 63, pg 88, pg 92). However, differences in thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the thin film having a thickness in a range of 100 nm to 500 nm, it would have been obvious to one of ordinary skill in the art to modify the thickness of the thin film of Richard to have a range of 100 nm to 500 nm through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 17, although Richard shows substantial features of the claimed invention, Richard fails to expressly teach that the CoO-ATO layer comprises nanofiber membranes having a thickness in a range of 10 nm to 200 nm. 
Subramanyam, on the other hand, teaches that the CoO-ATO layer comprises nanofiber membranes having a thickness in a range of 10 nm to 200 nm (pg 35). However, differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the CoO-ATO layer comprising nanofiber membranes having a thickness in a range of 10 nm to 200 nm, it would have been obvious to one of ordinary skill in the art to modify the thickness of the carbon fiber membranes of Richard to have a range of 10 nm to 200 nm through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 18, Richard teaches that the CoO-ATO sol-gel comprises a ratio of cobalt (III) oxide (Co2O3) to tin dioxide (SnO2) of 0.0011:1 (pg 58), wherein the CoO-ATO sol-gel comprises a ratio of antimony oxide (Sb2O3) to tin dioxide of 10:90 (pg 58).
Although Richard shows substantial features of the claimed invention, Richard fails to expressly teach that the CoO-ATO layer comprises a thin film having a thickness in a range of 100 nm to 500 nm, and that the CoO-ATO layer comprises nanofiber membranes having a thickness in a range of 10 nm to 200 nm. 
Richard does, on the other hand, teach that the CoA-ATO layer is a thin film (pg 10-pg 11, pg 63, pg 88, pg 92). However, differences in thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the thin film having a thickness in a range of 100 nm to 500 nm, it would have been obvious to one of ordinary skill in the art to modify the thickness of the thin film of Richard to have a range of 100 nm to 500 nm through routine experimentation.


CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding the CoO-ATO layer comprising nanofiber membranes having a thickness in a range of 10 nm to 200, Subramanyam, on the other hand, teaches that CoO-ATO layer comprises nanofiber membranes having a thickness in a range of 10 nm to 200 nm (pg 35). However, differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the CoO-ATO layer comprising nanofiber membranes having a thickness in a range of 10 nm to 200 nm, it would have been obvious to one of ordinary skill in the art to modify the thickness of the carbon fiber membranes of Richard to have a range of 10 nm to 200 nm through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/ANTONIO B CRITE/Examiner, Art Unit 2817